 AARON BROTHERS COMPANYAaron Brothers Company, a Division of ChromalloyAmerican Corporation and Teamsters AutomotiveWorkers Union, Local No. 495, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 21-CA- 17396September 19, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 21, 1979, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERAmerican Corporation (Respondent)' has violated Section8(a)(5) and (1) of the National Labor Relations Act (Act).Post-trial briefs were filed for the General Counsel and forRespondent.I1. JURISDICTIONRespondent operates a chain of retail art supply stores.Its annual revenues exceed $500,000, and it annually causesmaterials and supplies of a value exceeding $50,000 to betransported across state lines. The complaint alleges. theanswer admits. and it is found that Respondent is an em-ployer engaged in commerce and operations affecting com-merce within Section 2(2). (6), and (7) of the Act.Ill. LABOR ORGANIZATIONIt is undisputed that the Union is a labor organizationwithin Section 2(5) of the Act.IV. ISSUESThe complaint alleges that Respondent violated Section8(a)(5) and (1) of the Act by including its union representedemployees in a companywide wage increase effective Octo-ber 5, 1978, and by generally refusing to bargain with theUnion on and after November 9.The answer denies any wrongdoing.V. THE ALLEGED UNFAIR LABOR PRACTICESPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Aaron Brothers Company,a Division of Chromalloy American Corporation,City of Commerce, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISION1. STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Los Angeles, California, onApril 17, 1979. The charge was filed on November 29, 1978,by Teamsters Automotive Workers Union, Local No. 495,International Brotherhood of Teamsters, Chauffeurs, andHelpers of America (Union). The complaint issued on Feb-ruary 7, 1979, was amended during the hearing, and allegesthat Aaron Brothers Company, a Division of ChromalloyI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.A. FactsOn September 4, 1975, following a Board election,2 theUnion was certified as the bargaining representative of Re-spondent's employees in this unit:All warehouse employees, including truckdriversemployed by Respondent at its store located at 940Orange Drive, Los Angeles, California; but excludingall other employees, including office clerical employ-ees, guards, and supervisors as defined in the Act.Respondent thereafter refused to bargain with the Union totest the validity of the certification. By Decision dated April30, 1976, the Board ordered Respondent to bargain. SeeAaron Brothers Corp., 223 NLRB 1179 (1976). This Orderwas enforced by a decision of the Ninth Circuit, which is-sued on October 21, 1977. See N.L.R.B. v. Aaron BrothersCorp., 563 F.2d 409 (9th Cir. 1977).Respondent and the Union met for the first time to nego-tiate a contract on March 30, 1978. They met again onApril 17. By letter of April 20, 1978, Respondent's spokes-man, John Fretwell, informed the Union that Respondentwould be moving its warehouse facility, which was the lo-cus of unit work, from 940 Orange Drive, Los Angeles, to alocation in City of Commerce. The letter did not divulge adate for the move or any other particulars.I Respondent's name appears as amended at the heanng.2Case 31-RC-3083.245 NLRB No. 829 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a May 11 bargaining meeting, which was the first fol-lowing Fretwell's letter, Fretwell was unable to provide anydetails about the proposed move but did venture that thenew facility "more than likely" would require additionalemployees. Finally, during a meeting on June 15. particu-larization about the move still lacking, the Union's spokes-man, John Krasnick. suggested that negotiations be sus-pended until September 15. Krasnick's stated reason wasthat the move by then would be completed, and the natureof the new operation would be known.' Fretwell agreed. Inlate August Fretwell informed Krasnick that constructionof the new warehouse was going "very slowly" because of acement shortage, and they agreed to resume negotiations onNovember 9 instead of September 15.By notice dated September 22, 1978. Respondent notifiedits employees companywide, including those in the bargain-ing unit, that they would be receiving an hourly wage in-crease of 19 cents, effective October 5. The Union firstlearned of the increase during the November 9 bargainingmeeting when Fretwell gave Krasnick a copy of the em-ployee notice. Fretwell told Krasnick that he had askedthat the increase be withheld from the unit employees andwas "embarrassed" that it had not. He voiced agreementwith Krasnick's accusation that the inclusion of the unitemployees in the raise was an unfair labor practice. Withthat, Krasnick proposed that the new wage levels be used asa base for the continued negotiation of the wage issue. Fret-well declined, explaining that he was without authority tooffer anything additional. Krasnick countered that hewould have to file an unfair labor practice charge in thatevent, and Fretwell said that he would not blame Krasnickif he did.' The present charge resulted.'Krasnick is credited that uncertainty about the move was his stated andtrue reason for seeking a suspension of negotiations. Fretwell's testimonythat Krasnick cited "pressing business, personal and otherwise" is rejected.Not only did Robert Snyder, Respondent's vice president of personnel, tes-tify that Krasnick suggested the delay "hoping that that would give us ade-quate time to make our move," but, as discussed in the succeeding footnote,Fretwell revealed himself during the course of his testimony as eminentlycapable of self-serving falsehood. Finally, Krasnick's version, corroboratedin significant part by Snyder, is the more plausible.4 This is Krasnick's credited version of the conversation. Fretwell con-ceded in his testimony that, with one exception, Krasnick's version was "sub-stantially accurate." Fretwell denied that Krasnick proposed using the newwage levels as a base for continued bargaining. This discrepancy is resolvedin Krasnick's favor because his overall demeanor was more convincing thanFretwell's; his testimony on this point and generally carried greater substan-tive plausibility than Fretwell's in instances of conflict; and, as will be devel-oped, Fretwell testified on one occasion with such palpable falseness as tocast serious doubt on his credibility in any case of conflict.Thus, Fretwell testified that while he voiced agreement with Krasnick thatinclusion of the unit employee in the raise was an unfair labor practice, etc.,he in fact had recommended the raise and saw no need to give the Unionprior notice because he doubted that the Union represented the employees orthat it was "sincerely working" to obtain a contract for them. His majoritydoubts assertedly were based on employee turnover and growth of the com-plement since the election in 1975. Fretwell's story continued-and this iswhere his testimonial unreliability reached full bloom-that he misrepre-sented his position to Krasnick regarding the raise to "soften up the impact"and "ease" Krasnick's situation.Fretwell, in short, is disbelieved that he took one position in the innercouncils of management and expressed another to Krasnick. It is concludedthat his position as stated to Krasnick had been his internal position as well.Snyder's attempted corroboration of Fretwell, by testifying that Fretwell hadrecommended the raise for unit employees, failed its purpose, given the rankunbelievaiblity of that which it purported to corroborate.The notice announcing the October 5 raise referred to"the company's policy to annually review your wage rates."The last previous companywide raise went into effect onJune 9, 1977. and was 16 cents per hour. The employeenotice on that occasion attributed the raise to "a banneryear" in 1976 and called for "greater effort" from the em-ployees "in order for the corporation to be able to continuethis policy in years ahead." The last general raise previousto that was 13 cents per hour and became effective on Au-gust 3, 1976. The notice accompanying that raise urged"continued cooperation and production. as well as yourloyalty-so that we may continue to be in a position toannually review your wages."The 1976 general increase was preceded by one of 20cents per hour. effective on July 8, 1975. and was heraldedby an employee notice asking that they "continue to worktogether so that more pay increases will be forthcoming inthe future." There is no evidence of general increases inyears before 1975. Robert Snyder, Respondent's assistantvice president of personnel, testified that the general raisesfrom 1975 through 1978 occurred as "a pattern from Juneto October" because of economic considerations. He elabo-rated that, summer being a slow season, Respondent prefersto grant increases in the early fall, "when business started topick up again."Respondent began transferring unit employees to thenew City of Commerce facility at 1270 South GoodrichBoulevard in late August, and the move was largely com-pleted by mid-September. Twenty-three of 27 unit employ-ees at the old facility transferred to the new. By November17 the new facility had a complement of 40 nonsupervisorywarehouse employees; by December 14 the number hadgrown to 42; and by April 15, 1979, it had expanded to 52.Snyder testified that Respondent projects a nonsupervisorywarehouse complement of about 80 within I year or 2. Theold facility had 60,000 square feet of warehouse area, thenew 175,000. The nature of the warehouse operation isabout the same at the new as at the old facility.B. ConclusionsIt is concluded that Respondent violated Section 8(a)(5)and (I) as alleged by including the unit employees in theOctober 5 wage increase without first notifying the Unionand giving it a chance to bargain over the change and bythereafter refusing to entertain wage negotiations, as shownby Fretwell's remarks to Krasnick in the November 9 meet-ing.Rejected out of hand is Respondent's contention that themove to the new location and the attendant changes incomplement size, etc., relieved Respondent of its bargainingobligation. Change in locus of unit work is of no particularmoment in circumstances such as the present, and thereeasily was sufficient carryover of unit personnel relative tothe overall complement at the new location' and sufficientcontinuity in the nature of the operation generally to insureI For this purpose, "the appropriate point of analysis is ordinarily the datethe new facility opened and began full operations." See Laneri Industries,et al. v. N.L.R.B., 578 F.2d 1223, 1226 (7th Cir. 1978). Subsequent enlarge-ments of complement, actual or projected, thus are irrelevant, at least in thepresent circumstances.30 AARON BROTHERS COMPANYcontinued unit appropriateness and preserve the bargainingobligation. See Lammert Industries v. N.L.R.B., 578 F.2d1223 (7th Cir. 1978); Republic Engraving and DesigningCompany, a Division of Nutten Inc.. et al., 236 NLRB 1150,1154 (1978). See also Western Distributing Co. d/h/a West-ern-Davis Company, Inc., 236 NLRB 1224, 1226 (1978).Also rejected is the contention that union lassitude in bar-gaining licensed Respondent's conduct. There is nothing tosuggest that the Union ever abandoned its role as bargain-ing representative or acquiesed in Respondent's conduct.Finally, Respondent's contention that the wage increasewas permissible as a continuation of a pattern of such in-creases dating back to 1975 is rejected. As stated in AllisChalmers Corporation, 237 NLRB 290, 291 (1978):[UJnilateral actions are violative even when they aremade pursuant to an established company policy, ifthey are taken without affording the representative anopportunity to bargain.'CONCLUSIONS OF LAWI. By instituting the wage increase of 19 cents per hour,effective October 5, 1978, for those of its employees repre-sented by the Union without first notifying and affordingthe Union a chance to bargain concerning that increase, asfound herein, Respondent violated Section 8(a)(5) and ()of the Act.2. By refusing on and after November 9, 1978, to negoti-ate wage changes with the Union beyond that unlawfullyinstituted on October 5, as found herein. Respondent fur-ther violated Section 8(a)(5) and (I).ORDER7The Respondent, Aaron Brothers Company, a Divisionof Chromalloy American Corporation, its officers, agents,successors, and assigns shall:1. Cease and desist from:(a) Instituting wage increases or other changes in the.terms and conditions of employment of the employees inthe unit described below without first consulting with andgiving Teamsters Automotive Workers Union, Local No.495, International Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America a chance to bar-gain concerning those changes.'(b) Refusing to negotiate wage changes beyond that itunlawfully instituted on October 5, 1978, or otherwise fail-ing to meet and negotiate with the above Union as therepresentative of its employees in this appropriate unit:I This is not to imply acceptance of the factual premise underlying Re-spondent's argument-namely, that the record establishes a definable pat-tern to annual increases.7 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusion and Order, and all objections thereto shall bedeemed waived for all purposes.'Nothing herein shall be construed, however, as requiring Respondent torescind any wage increase heretofore granted. See Lammert Industries, 229NLRB 895 (1977).All warehouse employees, including truckdrivers, em-ployed by Respondent at its warehouse facility locatedat 1270 South Goodrich Boulevard, City of Commerce.California: excluding all other employees, including of-fice clerical employees, guards, and supervisors as de-fined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in their exercise of rightsunder the Act.2. Take this affirmative action:(a) Notify and, upon request, bargain with the aboveUnion before making any changes in the wages, hours.and/or other terms and conditions of employment of theemployees in the above unit.(b) Upon request, bargain collectively with the aboveUnion as the exclusive representative of its employees inthe above unit concerning their terms and conditions ofemployment and if an agreement is reached embody it in asigned document.(c) Post as its warehouse facility in City of Commerce,California, the attached notice marked "Appendix.'? Cop-ies of the notice, on forms provided by the Regional Direc-tor for Region 21, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained for 60consecutive days thereafter in conspicuous places, includingall places where notices to employees customarily areposted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I In the event that this Order is enforced b) a Judgment of a Urunted StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Los Angeles, California, on April 17.1979, in which we participated and had a chance to giveevidence, resulted in a decision that we had committed cer-tain unfair labor practices in violation of Section 8(a)(I)and (5) of the National Labor Relations Act, and this noticeis posted pursuant to that decision.WE WILL NOT institute wage increases or otherchanges in the terms and conditions of employment ofthe employees in the unit described below without firstconsulting with and affording Teamsters AutomotiveWorkers Union, Local No. 495, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, a chance to bargain concerningthose changes.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WI.l. NOI refuse to negotiate wage changes be-yond that we unlawfully instituted on October 5, 1978,or otherwise fail to meet and negotiate with the aboveunion as the representative of our employees in thisappropriate unit:All warehouse employees, including truckdrivers,employed by Respondent at its warehouse facilitylocated at 1270 South Goodrich Boulevard, City ofCommerce, California; excluding all other employ-ees, including office clerical employees, guards, andsupervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in their exercise ofrights under the Act.WE WILL notify and, upon request, bargain with theabove union before making any changes in the wages,hours, and/or other terms and conditions of employ-ment of the employees in the above unit.WE WILL, upon request, bargain collectively with theabove union as the exclusive representative of our em-ployees in the above unit concerning their terms andconditions of employment; and, if an agreement isreached, embody it in a signed document.AARON BROTHERS COMPANY, A DIVISION OFCHROMALLOY AMERICAN CORPORATION32